DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Technical Solution to a Technical Problem
Regarding the rejection of Claim 1 as non-statutory subject matter under 35 USC § 101, the applicant has acknowledged that, according to the Examiner, replacing "comprising" with "consisting of" excludes incorporating additional steps, such as using a particular BG testing regime or including other data about the person's lifestyle, and therefore more clearly ties the claim to improvements over prior technology. The applicant has amended the preamble of Claim 1 to replace "comprising" with "consisting of". However, the applicant then argues their method does not exclude the possibility of performing the improved methods, described in the application, using different testing regimes for obtaining the BG data or providing additional data on the patient's lifestyle and habits (page 9 of the applicant’s arguments). The examiner is unsure of how to interpret this argument, as the amendment to claim 1 (“consisting of”) does exclude incorporating additional steps such as providing additional data on the patient's lifestyle and habits. Therefore, the applicant’s argument and the applicant’s amendment contradict, and it is unclear which position the applicant is taking on interpretation of the claim. 
The position the applicant takes on this claim interpretation is paramount because the claimed “improvement in technology” is dependent on it. In the previously mailed Office Action, the examiner agreed that 
No single model has been identified to date that is capable of accurately correlating blood glucose measurements and A1c levels for all diabetes patients, owing to the different variables that may impact the blood glucose levels of each individual patient, and the variability in how individual patients may test their own blood glucose levels; 
An inherent drawback of previous methods of estimating A1c levels from blood glucose data, is the accuracy of the estimated A1c levels depends on the patient adhering to a regimented testing regime, and/or being diligent in recording additional details about the patient's lifestyle and habits; 
Advantageously, the Applicant's method of predicting a patient's A1c levels from the patient's blood glucose data does not rely on the patient adhering to a particular testing regime or providing additional data about the patient's lifestyle and habits. 
It is this removal of previously required variables—i.e., additional details about the patient’s lifestyle and habits or a particular testing regime which is considered to be the improvement in technology. Less variables to calculate saves processing power of a processor performing the method, for example. If the claimed method is performed with these variables, the claimed improvement in technology is lost and the claim is no longer directed to a practical application. In contrast, the ability of this method to predict A1c levels, based on BG data obtained by any BG testing regime, and regardless of whether the Applicant adheres to a particular BG testing regime, is not considered an improvement in technology because this does not improve the technical capture of information, does not improve computer capabilities (it merely uses the computer as a tool), and would have the same accuracy as a previous method that relies on BG data obtained by a particular testing regime that a patient diligently adheres to. 
To provide clarification on an additional point, the examiner does acknowledge that amended Claim 1 does not rely on any particular testing regime. This implies all different testing regimes are able to be used with the method of Claim 1, as the applicant is indicating. 
The examiner acknowledges that methods disclosed in the application are not limited exclusively to the specific mathematical formulas of Claim 5, but are limited to A1c models which comprise: i) a formula correlating a mean BG value to a calculated A1c value; and ii) the mean BG value calculated from the patient's BG data set based on a selected time interval, as argued on page 10 of the applicant’s most recently filed arguments.
Step 2A, Prong One
The applicant has argued it is the patient device (recited in the preamble of amended Claim 1) that obtains the updated BG data set from the BG device, this precludes the user from reading a display and inputting the updated BG data set into the patient device. However, the phrasing of the claim (“A method…implemented by a patient device…consisting of…obtaining an updated BG data set from the BG device”) does not exclude indirect methods of obtaining the updated BG data set from the BG device. It is still possible for a human to acquire the data, manually enter it into the patient device, and still perform the method of this claim.
Step 2A, Prong Two
As explained above, it is unclear from the applicant’s most recently filed arguments if the agreed upon improvement in technology (the removal of additionally needed variables) is exclusively the domain of this claim. Therefore, it is still unclear of the applicant’s technical solution is commensurate with the scope of the claims.
Claim 26
It is noted that new Claim 26 is allowable over 35 U.S.C. § 101, as “escalating the patient’s diabetes treatment plan” is effecting a treatment or prophylaxis and thus integrates the abstract idea into a practical application. The examples of “escalating the patient’s diabetes treatment plan” in the specification are increasing non-insulin therapies, commencing administration of basal insulin, and calculating new dosages of insulin.
Claim 11
It is noted that the amendment to Claim 11 renders it allowable over 35 U.S.C. § 101. The amended claim limitation “providing a modification for the patient's diabetes treatment plan” is effecting a treatment or prophylaxis and thus integrates the abstract idea into a practical application. The rejection of Claims 11-12 under 35 U.S.C. § has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Step 1, the claim is directed to a process, machine, manufacture, or composition of matter (“A method…”).
Regarding Step 2A, Prong One, the claim is directed towards an abstract idea. This claim recites a method for monitoring a patient's diabetes treatment plan, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
For example, applying a plurality of A1c models to a BG data set of the patient so as to obtain a corresponding plurality of calculated A1c values encompasses the user manually/mentally applying a plurality of mathematical models to a data set so as to obtain a corresponding plurality of calculated values, which can be done with pen and paper. Similarly, identifying a best fit model amongst the plurality of A1c models by evaluating the plurality of calculated A1c values against at least one measured A1c value of the patient, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally identifying a best fit model amongst the plurality of mathematical models by evaluating the plurality of calculated values against at least one measured value, which can also be done with pen and paper. Similarly obtaining an updated BG data set from a BG device, the updated BG data set comprising at least one new BG data point measured by the BG device, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally obtaining an updated data set comprising at least one new data point obtained from a measuring device by reading a device output which is outputting the updated data set with the new data points. Finally, calculating a predicted A1c value by applying the identified best fit model to an updated BG data set, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating a predicted value by applying the identified best fit model to an updated data set, which can be done with pen and paper.  
Regarding Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the additional element (s) recited in the claim beyond the judicial exceptions are not sufficient to amount to significantly more than the judicial exception. The courts have identified which limitations do and do not integrate a judicial exception into a practical application:
Limitations that integrate a judicial exception into a practical application:
Improvement in the functioning of a computer, 
Improvement to other technology or technical field, 
Applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition,
Implementing a judicial exception with a particular machine or manufacture that is integral to the claim,
Effecting a transformation or reduction of a particular article to a different state or thing, or 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Limitations that do not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f),
 Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), or
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
 Predicting the patient's glycated hemoglobin based on the patient's blood glucose does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The claim limitation “measuring, by a BG device, a blood sample of the patient to generate at least one new BG data point” does not add more than insignificant extra-solution activity to the judicial exception, as it is incidental to the primary process and are merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). The implementation of this method on a “patient device” having a processor and a tangible memory does not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). 
Regarding Step 2B, the claim does not recite additional elements that amount to significantly more than the judicial exception. The courts have identified which limitations amount to significantly more than the judicial exception and which do not:
Limitations that amount to significantly more than the judicial exception:
 Improvements to the functioning of a computer,
Improvements to any other technology or technical field,
Applying the judicial exception with, or by use of, a particular machine,
Effecting a transformation or reduction of a particular article to a different state or thing,
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Limitations that are not enough to qualify as "significantly more" when recited in a claim with a judicial exception:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer,
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception,
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering, or
Generally linking the use of the judicial exception to a particular technological environment or field of use.
There are no limitations recited that qualify as significantly more than the judicial exception, and there are no inventive concepts recited because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 2 recites the steps of: evaluating the predicted A1c value against a set of escalation rules to determine whether an escalation alert is required, alerting the patient's healthcare provider when it is determined the escalation alert is required, outputting the predicted A1c value to one or more authorized persons. As evaluating the predicted A1c value against a set of escalation rules and alerting the patient's healthcare provider can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, because both evaluating a value against a set of rules and alerting a healthcare provider amount to insignificant extra-solution activity that is done after the main abstract idea of predicting the A1c value. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). Finally, both determining an alert is required (A61B 5/746) and outputting a predicted value (A61B 5/7275) are well-understood, routine, conventional activities previously known to the industry (they have their own CPC subclasses), and specified at a high level of generality.  They do not amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 3 recites wherein the step of identifying the best fit model further includes determining an adjustment factor, and wherein the step of calculating the predicted A1c value further includes applying the adjustment factor to the best fit model. As determining an adjustment factor, and applying the adjustment factor to the best fit model can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 5 recites wherein the plurality of formulas is selected from the group consisting of: A1c = (BGavg + 79.21)/34.74, A1c = (BGavg + 46.7)/28.7, A1c = (BGavg + 36.9)/28.0, A1c = (BGavg + 68.6)/31.5, and A1c = (BGag + 77.3)/35.6, A1c = (BGavg + 86.0)/33.3. As calculating data using any one of this group of formulas can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 6 recites wherein the plurality of time intervals is selected from a group consisting of: 15 days, 30 days, 60 days, and 90 days. As using this plurality of time intervals can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 7 recites wherein the one or more authorized persons are selected from a group consisting of: the patient, the patient's health care provider, an insurer of the patient, a friend of the patient, and a family member of the patient. As selecting one or more authorized persons can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 8 recites wherein the step of outputting the predicted A1c value includes outputting a visual display having a plurality of elements, the plurality of elements selected from a group consisting of: a graph plotting a plurality of predicted A1c values over time, a graph plotting the BG data set over time, a graph plotting the at least one measured A1c value over time, a visual indicator representing the predicted A1c value against a target A1c value, and a visual indicator representing a most recent measured A1c value of the at least one measured A1c value. As it is possible to output these visual displays with pen and paper, this claim recites an abstract idea. The visual displays are recited at a high-level of generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 9 recites wherein the graph plotting a plurality of predicted A1c values over time, the graph plotting the BG data set over time and the graph plotting the at least one measured A1c value over time are combined into a single graph. As it is possible to output this visual display with pen and paper, this claim recites an abstract idea. Furthermore, this amounts to no more than generally linking the use of the judicial exception to a particular technological environment. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 10 recites wherein the step of alerting the patient's healthcare provider further includes scheduling an appointment for the patient with the healthcare provider. As scheduling an appointment for the patient with the healthcare provider can be done using the mind or pen and paper, this claim recites an abstract idea. To be considered a response or feedback to the abstract idea of extracting vital signs from data, which can be used to integrate an abstract idea into a practical application, the response should be more than just outputting of values or alerting of physicians, as this is similar to the insignificant application examples cited in MPEP 2106.05(g). There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 13 recites wherein the steps of applying a plurality of A1c models to a BG data set of the patient and identifying a best fit model amongst the plurality of A1c models only occur when the at least one measured A1c value includes at least one measured A1c value not previously evaluated. As applying a plurality of models and identifying a best fit model only when occur when at least one measured value was not previously evaluated can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 14 recites wherein the steps of calculating the predicted A1c value, evaluating the predicted A1c value, alerting the patient's healthcare provider and outputting the predicted A1c value occur when new BG data is added to the updated BG data set. As performing the abstract idea in this particular order can be done in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 15 recites wherein the new BG data is added to the updated BG data set at a frequency selected from the group consisting of: once every two weeks, once every five days, and once every day. As updating a data set at a certain frequency can be done in the mind, this claim recites an abstract idea. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 20 recites a system for monitoring a patient's diabetes treatment plan by predicting the patient's glycated hemoglobin (A1c) based on the patient's blood glucose (BG), predicted according to the method of claim 1, the system comprising: a cloud-based platform including a plurality of servers, the cloud-based platform configured to communicate with a plurality of devices through a network, the plurality of devices including at least a-the patient device and a healthcare provider device, wherein the cloud-based platform is configured to receive BG data of the patient. The additional elements of a cloud-based platform including a plurality of servers, a network, the patient device and a healthcare provider device do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). Furthermore, there are no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 21 recites wherein the plurality of devices further includes a payer device configured to communicate with the cloud-based platform. As this does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, this claim still recites an abstract idea. Furthermore, there are no additional elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 22 recites wherein the system is configured to monitor a diabetes treatment plan of each patient of a plurality of patients. As monitoring a diabetes treatment plan of each patient of a plurality of patients can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 23 recites wherein the plurality of devices is selected from a group consisting of: computers, smart phones, desktop computers, laptop computers, tablets and BG devices. The additional elements of computers, smart phones, desktop computers, laptop computers, and tablets do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. The BG device does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 24 recites wherein the BG device is selected from a group consisting of: a BG meter and a continuous blood glucose monitoring device. The addition of these devices does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claim 25 recites wherein the patient device is selected from a group consisting of: the BG device, a computer, a smart phone, a desktop computer, a laptop computer, and a tablet. The additional elements of computers, smart phones, desktop computers, laptop computers, and tablets do not amount to more than a recitation of the words "apply it" (or an equivalent) or than mere instructions to implement an abstract idea or other exception on a computer. The BG device does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. There are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to teach applying a plurality of A1c models to a BG data set of the patient so as to obtain a corresponding plurality of calculated A1c values, wherein each A1c model of the plurality of A1c models comprises: a formula selected from a plurality of formulas, the formula correlating a mean BG value to a calculated A1c value of the plurality of A1c values.
Claims 2-3, 5-15, and 20-25 are indicated as having allowable subject matter by virtue of dependence on Claim 1.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 26, the prior art fails to teach applying a plurality of A1c models to a BG data set of the patient so as to obtain a corresponding plurality of calculated A1c values, wherein each A1c model of the plurality of A1c models comprises: a formula selected from a plurality of formulas, the formula correlating a mean BG value to a calculated A1c value of the plurality of A1c values.
Claim 27 is indicated as having allowable subject matter by virtue of dependence on Claim 26.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Taub et al (US 20090299151 A1), which discloses a prediction of current HbA1C level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791